                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




E-YAGE BOWENS,

                  Plaintiff,

v.                                              CASE NO. 4:19cv01-RH-CAS

JULIE JONES,

                  Defendant.

_____________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 11, and the plaintiff’s additional filings, ECF Nos. 12

and 13. I have reviewed de novo the issues raised by the additional filings, which

perhaps could be characterized as objections to the report and recommendation.

Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without




Case No. 4:19cv01-RH-CAS
                                                                      Page 2 of 2




prejudice.” The clerk must close the file.

         SO ORDERED on June 17, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv01-RH-CAS
